Citation Nr: 0027521	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  98-08 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2. Eligibility to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to June 1953 
and from September 1953 to June 1954.  The appellant is the 
deceased veteran's spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  During the pendency of the 
appellant's appeal, the claims file was transferred to the RO 
in St. Petersburg, Florida.

The Board notes that during its review of the case several 
documents, originally written in Spanish, were interpreted 
into English for use by the Board.  The documents and their 
translations are included in the veteran's claims folder.

Finally, the appellant's representative raised the issue of 
possible entitlement to benefits under 38 U.S.C.A. § 1318 
(West 1991) in an Informal Hearing Presentation submitted in 
July 2000.  Entitlement to dependency and indemnity 
compensation (DIC) under 38 U.S.C.A. § 1318 has not been 
developed or certified to the Board on appeal.  Accordingly, 
the issue is referred to the RO for such further development 
as may be necessary. 



REMAND

The appellant seeks to establish service connection for the 
cause of the veteran's death in 1980 under the provisions of 
38 U.S.C.A. § 1310 (West 1991).  The death certificate lists 
the immediate cause of death as pulmonary edema due to or as 
a consequence of arteriosclerotic heart disease due to or as 
a consequence of diabetes mellitus.  The veteran was not 
service connected for any disability at the time of his 
death.  

The Board notes that the veteran was hospitalized at the VA 
medical center (VAMC) in Northport, New York, on several 
occasions during the period from October 1979 to June 1980.  
Several VA Form 10-7131, Exchange of Beneficiary Information 
and Request for Administrative and Adjudicative Action forms 
document treatment for out of control diabetes during his VA 
hospitalizations.  As the veteran died in 1980, and diabetes 
mellitus was listed as a contributory cause of death, records 
from these periods of hospitalizations should be obtained and 
associated with the claims file as they may contain 
information pertinent to the issues on appeal.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the VAMC in 
Northport, New York and obtain copies of 
pertinent records or discharge summaries 
for the veteran's periods of 
hospitalization from October 1979 through 
June 1980.  Any records received should 
be associated with the claims file.

2.  After completion of the above, the RO 
must readjudicate the issues on appeal, 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO on remand.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  No action is required 
of the appellant until she is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


